DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 

Response to Arguments
Applicant's arguments filed on 1/13/2022 with respect to claims 1, and 5-7, have been considered. Applicant's amendment necessitated the new grounds of rejections as being presented below by introducing the new reference of Ikeda (US PGPUB 2018/0114089 A1). 
Further Applicant arguments regarding 35 U.S.C 112(a) has been fully considered and in view of amendments said rejection has been withdrawn.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adhesion detection module”, “a moving adhesion detection module”, and “a determination module”, in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over May (US PGPUB 2014/0232869 A1) and further in view of Ikeda (US PGPUB 2018/0114089 A1).

As per claim 1, May discloses a deposit detection device for a vehicle (May, Fig. 1 and Fig. 7), the deposit detection device comprising: 
detect a plurality of deposit regions corresponding to a deposit adhering to an imaging device (May, Fig. 1:12:14a-14d, and paragraph 20, discloses “In this environment the dirt detection system tries to recognize dirty locations on the camera lens”), based on brightness information of an image captured by the imaging device (May, paragraph 27, discloses “The blobs or dirty or obscured locations on the lens of a digital camera arise in two principle ways, as "dark" dirt locations and "light" or "bright" dirt locations”); 

detect at least one deposit region detected during moving of the vehicle as a moving deposit region, from among the plurality of detected deposit regions (May, paragraphs 20, 25-27 and 60, discloses “The present invention processes image data of consecutive frames of captured images while the vehicle is moving”), and 
determine an existence of a deposit on the imaging device when an area of the detected moving deposit region is equal to or larger than a first threshold value (May, paragraphs 36 and 60, discloses “the system determines that the detected blob is likely a contaminant with a confidence level of greater than, for example, 80 percent or greater than, for example, 90 percent or the like”).
Although May discloses wherein: when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value (May, paragraphs 36 and 60, discloses “the system determines that the detected blob is likely a contaminant with a confidence level of greater than, for example, 80 percent or greater than, for example, 90 percent or the like”), however does not explicitly disclose (when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value,) the processor is programmed to perform a process of excluding the area of the at least one detected deposit region at the certain position from a determination process, and when the at least one detected deposit region at the certain position is the moving deposit region, the processor is programmed to not exclude the 
Ikeda discloses (when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value,) the processor is programmed to perform a process of excluding the area of the at least one detected deposit region at the certain position from a determination process (Ikeda, Fig. 3:50, and Figs. 4A-4C, shows exclusion conditions, and also please see paragraphs 111 and 112), and 
when the at least one detected deposit region at the certain position is the moving deposit region, the processor is programmed to not exclude the at least one detected deposit region at the certain position from the determination process (Ikeda, paragraphs 64, 77-80, 111-112, and 163, discloses raindrop detection as attachable matter, and further please note when exclusion conditions are not satisfied then processor 50 is programmed not to exclude the detected deposit region (e.g. raindrops)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify May teachings by implementing removal determination unit to the system, as taught by Ikeda.
The motivation would be to provide a system for improving the attachable matter detection accuracy (paragraph 72), as taught by Ikeda.

As per claim 5, please see the analysis of claim 1.

As per claim 6, May discloses a deposit detection device  (May, Fig. 1 and Fig. 7), the deposit detection device comprising: 
an adhesion detection module configured to detect a deposit region of a plurality of deposit regions corresponding to a deposit adhering to an imaging device (May, Fig. 1:12:14a-14d, and paragraph 20, discloses “In this environment the dirt detection system tries to recognize dirty locations on the camera lens”), based on brightness information of an image captured by the imaging device (May, paragraph 27, discloses “The blobs or dirty or obscured locations on the lens of a digital camera arise in two principle ways, as "dark" dirt locations and "light" or "bright" dirt locations”); 
a moving adhesion detection module configured to detect the deposit region detected during moving of the vehicle as a moving deposit region, from among the plurality of deposit regions detected by the adhesion detection module (May, paragraphs 20, 25-27 and 60, discloses “The present invention processes image data of consecutive frames of captured images while the vehicle is moving”), and 
a determination module configured to determine an existence of a deposit when an area of the moving deposit region detected by the moving adhesion detection module is equal to or larger than a first threshold value (May, paragraphs 36 and 60, discloses “the system determines that the detected blob is likely a contaminant with a confidence level of greater than, for example, 80 percent or greater than, for example, 90 percent or the like”).
Although May discloses wherein: when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value (May, paragraphs 36 and 60, discloses “the system determines 
Ikeda discloses (when, in the deposit region, the area of the at least one detected deposit region at a certain position in the image is equal to or larger than a predetermined value,) the determination module performs a process of excluding the area of the deposit region at the certain position from a determination process (Ikeda, Fig. 3:50, and Figs. 4A-4C, shows exclusion conditions, and also please see paragraphs 111 and 112), and 
when the deposit region at the certain position is the moving deposit region, the determination module does not exclude the deposit region at the certain position from the determination process (Ikeda, paragraphs 64, 77-80, 111-112, and 163, discloses raindrop detection as attachable matter, and further please note when exclusion conditions are not satisfied then processor 50 is programmed not to exclude the detected deposit region (e.g. raindrops)).

The motivation would be to provide a system for improving the attachable matter detection accuracy (paragraph 72), as taught by Ikeda.

As per claim 7, May in view of Ikeda further discloses the deposit detection device according claim 6, wherein: the determination module divides the image into a first region corresponding to a road surface (Ikeda, paragraphs 139 and 282, discloses grayscale image includes background structures, white lanes on the road, and the like) and a second region that is a region other than the first region (Ikeda, paragraphs 142 and 282, discloses water droplet), and when an area of the deposit region in the first region is larger than an area of the deposit region in the second region by a second predetermined value (Ikeda, paragraphs 282 and 285), the determination module excludes the area of the deposit region in the first region from the determination process (Ikeda, paragraph 283, discloses “by setting the binarization threshold value THa to a high value, only pixels indicating the edge of the water droplet are set to "white." In other words, edges of an unnecessary object are effectively removed by setting the binarization threshold value THa to a high value”).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633